LaDelle Abilez, CSR
                              Official Court Reporter
                              200th Judicial District Court
                              Travis County, Texas



                              P.O. Box 1748
                              Austin, Texas 78767
                              (512) 854-9325




                                        February 5, 2015


Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2457


Re:    Third Court of Appeals Cause No. 03-14-00518-CV
       Trial Court Cause No. D-1-GN-14-001582
       James Poe and Senior Retirement Planners, LLC vs. Eduardo S. Espinosa in his
       Capacity as Receiver of Retirement Value, LLC



Dear Mr. Kyle,

The Reporter’s Record is due in your court today, February 5, 2015.

Unfortunately, I will not be able to file the record today. My workload has been
extensive the past 30 days, which has caused the delay in filing the record. I will,
however, file it this weekend, by February 8, 2015, at the very latest.

Thank you in advance for your consideration in this matter.

                                        Sincerely,

                                         /s/ LaDelle Abilez

                                        LaDelle Abilez,
                                        Official Court Reporter